DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suuronen (U.S. Patent No. 10,113,917 B2).

With respect to claim 1, An electronic system for temperature monitoring (col. 1, lines 47-48), the system comprising:
a characterized dielectric (claim 7, lines 1-3; a dielectric layer on the platen) located adjacent to a plurality of heat-producing electronic devices (col. 7, lines 64-67);
a leakage measurement circuit (col. 7, lines 49-54), electrically connected to the characterized dielectric (col. 7, lines 49-54) and configured to:
measure current leakage through the characterized dielectric (claim 7, lines 1-3); and convert a leakage current measurement into a corresponding output voltage (col. 5, lines 59-64); and
a response device, electrically connected to the leakage measurement circuit and configured to, in response to the output voltage exceeding a voltage threshold (see element 430, Fig. 7; col. 9, lines 25-28) corresponding to a known temperature, initiate an action (col. 7, lines 4-19).

With respect to claim 4, Suuronen discloses the electronic system of claim 1, wherein the characterized dielectric includes dielectric layer and adhesive materials selected from the group consisting of: a Fire Retardant (FR) laminate materials layer, a High Temperature (HT) laminate materials layer (col. 3, lines 48-57; the dielectric materials used but are not limited to silica types of glass, ceramic and the platen has a base made of a thermally conductive material); and an Adhesive-less/high-Performance (AP) laminate materials layer.

With respect to claim 13, Suuronen discloses a method for operating an electronic system for temperature monitoring (col. 1, lines 47-48), the method comprising:
receiving, with a characterized dielectric, heat from adjacent heat-producing electronic devices (claim 7, lines 1-3; a dielectric layer on the platen);
measuring, with a leakage measurement circuit (col. 7, lines 49-54), current leakage through the characterized dielectric (claim 7, lines 1-3);
converting, with the leakage measurement circuit (col. 5, lines 59-64), measured current leakage into a corresponding output voltage (see element 430, Fig. 7; col. 9, lines 25-28);
comparing, with a response device electrically interconnected to the leakage measurement circuit (see element 430, Fig. 7; col. 9, lines 25-28), the corresponding output voltage to a high-voltage threshold to detect a characterized dielectric temperature greater than a high-temperature threshold (col. 7, lines 4-19); and
initiating, in response to the temperature of the characterized dielectric exceeding the high-temperature threshold (col. 7, lines 4-19), an action with the response device (element 430, determine platen temperature based on parameter).

With respect to claim 14, Suuronen discloses the method of claim 13, wherein the action is selected from the group consisting of: reducing a clock frequency of a heat-producing electronic component within the electronic system (col. 2, lines 14-34; a heating system to supply a heating current to one or more heating elements disposed in or near the platen), reducing power supplied to the electronic system, increasing cooling of the electronic system and disconnecting power from the electronic system.

With respect to claim 15, Suuronen discloses the method of claim 13, further comprising heating the leakage measurement circuit to a reference temperature (col. 7, line 64-col. 8, line 2; col. 7, lines 49-59).


With respect to claim 16, Suuronen discloses the method of claim 13, wherein the high-temperature threshold corresponds to a temperature selected from the group consisting of: a laminate glass transition temperature (Tz) (col. 3, lines 48-57; the dielectric materials used but are not limited to silica types of glass, ceramic and the platen has a base made of a thermally conductive material), a dielectric discoloration temperature and a laminate ignition temperature.

With respect to claim 17, Suuronen discloses the method of claim 13, wherein:
the comparing includes comparing, with the response device, the corresponding output voltage to a low-voltage threshold to detect a characterized dielectric temperature less than a low-temperature threshold (col. 7, lines 4-19) and wherein the method further comprises;
initiating, with the response device, an action in response to the temperature of the characterized dielectric falling below the low-temperature threshold (element 430, determine platen temperature based on parameter).

With respect to claim 18, Suuronen discloses the method of claim 17, wherein at least one of the high-temperature threshold and the low-temperature threshold are in accordance with temperature thresholds specified by a published cryptosecurity specification (col. 4, lines 34-38; includes data tables, algorithms or other formulas to perform the process).


 With respect to claim 20, Suuronen discloses the method of claim 13, wherein:
the electronic system is a cryptography security system that includes a cryptography module; and the response device is selected from the group consisting of: a processor circuit, a service processor and a network-connected device (col. 7, lines 4-25; microcontroller or personal computer). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (U.S. Patent No. 10,113,917 B2) in view of Pagani et al. (U.S. Publication No. 2016/0172311 A1).


With respect to claim 2, Suuronen discloses the electronic system of claim 1.
Suuronen does not disclose wherein the characterized dielectric includes a dielectric layer of a printed circuit board (PCB), a first face of the dielectric layer adjacent to a first conductive layer of the PCB and an opposing face of the dielectric layer adjacent to a second conductive layer of the PCB.
   Pagani et al. discloses wherein the characterized dielectric includes a dielectric layer of a printed circuit board (PCB) (element 78 being a dielectric layer shown in Fig. 1; see element 63 showing the printed circuit board shown in Fig. 1), a first face of the dielectric layer adjacent to a first conductive layer of the PCB and an opposing face of the dielectric layer adjacent to a second conductive layer of the PCB (see conductive vias 66a’-66b’ shown in Fig. 3).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suuronen to include wherein the characterized dielectric includes a dielectric layer of a printed circuit board (PCB), a first face of the dielectric layer adjacent to a first conductive layer of the PCB and an opposing face of the dielectric layer adjacent to a second conductive layer of the PCB as taught by Pagani et al. to predictably allow for a compact device that provides good performance at a low cost.


With respect to claim 3, Suuronen discloses the electronic system of claim 1.
Suuronen does not disclose wherein the characterized dielectric includes a dielectric layer of a flexible circuit, a first face of the dielectric layer adjacent to a first conductive layer of the flexible circuit and an opposing face of the dielectric layer adjacent to a second conductive layer of the flexible circuit.
    Pagani et al. discloses wherein the characterized dielectric includes a dielectric layer of a flexible circuit (element 78 being a dielectric layer shown in Fig. 1; see element 63 showing the printed circuit board shown in Fig. 1), a first face of the dielectric layer adjacent to a first conductive layer of the flexible circuit and an opposing face of the dielectric layer adjacent to a second conductive layer of the flexible circuit (see conductive vias 66a’-66b’ shown in Fig. 3).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suuronen to include wherein the characterized dielectric includes a dielectric layer of a flexible circuit, a first face of the dielectric layer adjacent to a first conductive layer of the flexible circuit and an opposing face of the dielectric layer adjacent to a second conductive layer of the flexible circuit as taught by Pagani et al. to predictably allow for a compact device that provides good performance at a low cost.






Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (U.S. Patent No. 10,113,917 B2) in view of Pagani et al. (U.S. Publication No. 2016/0172311 A1) as applied to claims 1, 4, 13-18 and 20 above and further in view of Hillman et al. (U.S. Patent No. 7,839,157 B2).


With respect to claim 19, Suuronen and Pagani et al. discloses the method of claim 18.
 Suuronen and Pagani et al. does not disclose wherein the action is selected from the group consisting of: deleting encryption keys within a cryptography module, sending an email notification, sending a Short Messaging Service (SMS) notification, and illuminating an indictor and sounding an audible alarm.
   Hillman et al. discloses wherein the action is selected from the group consisting of: deleting encryption keys within a cryptography module, sending an email notification, sending a Short Messaging Service (SMS) notification, and illuminating an indictor and sounding an audible alarm (col. 7, lines 38-44).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suuronen and Pagani et al. to include wherein the action is selected from the group consisting of: deleting encryption keys within a cryptography module, sending an email notification, sending a Short Messaging Service (SMS) notification, and illuminating an indictor and sounding an audible alarm as taught by Hillman et al. to accurately determine that a failure has occurred and to provide an indication of the failure to allow for notification means.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866